Case 3:18-mj-OO720-TWD Document 9 Filed 03/11/19 Page 1 of 4

IN THE UNITED sTATBs DISTRICT COURT
FOR THE NoRTHERN DisTRICT'oF NEW YoRK

UNITED STATES»OF AMERICA ) Criminal No. 3:18-MJ-720-(TWD)
. ) . .
v. ) Stipulation and Order
» . ) for Enlargement of Time
JUSTIN HOBBIE, ~ ) 4
‘ )
. )
Defendant. )
STIPuLATIoN ~

The United S_tates of America, by and through its counsel _of record, the United States~
Attorney for the Northern District of New York; and the defendant, JUSTIN HOBBIE, by and
through counsel, Kimberly M Zimmer, Esq., hereby agree and stipulate that the time within which
an indictment must be filed under Title 18, United State_s Code, Section 3161(b), expired on
January 7, 2019.‘ _Prior to that time, the parties had verbally agreed to enlarge that timeframe to
allow for an additional one hundred twenty (120) days to be excluded to allow for forensic analysis
of the items seized pursuant to the federal search Warranti llnfortunately, the parties inadvertently
failed to memorialize the required stipulation and order for enlargement of time and tile it with the
Court. ARecognizing this error, the defendant Wishes~ to waive this violation and hereby submits
this joint stipulation and order requesting one hundred twenty (120) days from the date of the
signing of thls Order be excluded, pursuant to Title 18, United States Code, Section 3161(h)(7)(A),
.~ from the computation of the time within which an indictment must be filed under the provisions
of Title 1_8., United States Code, Section 3161(b). l
1) The chronology of this case is as follows:

a) Date of complaint December 7, 2018

b) . Date of initial appearance: Decernber'7, 2018

 

 

Case 3:18-mj-OO720-T.WD Document 9 Filed 03/11/19 Page 2_ of 41

c) Defendant custody status: In custody

d) Dates of Detention Hearings: Waived
2) The Court hasnot previously ordered exclusions under the Speedy Trial Act.
8) The United States and/or the defendant request this exclusion based on the following facts
and circumstances: The items of electronic -media'seizcd pursuant to the execution of a federal
search warrant are pending forensic analysis, which is not expected to be completed for
approximately 120 days. ‘Until the final analysis is done and the results are available to the parties,
the extent of the defendant’s violation of the charged crime, and any defense thereto, cannot be
known,
4) The parties stipulate and agree that the ends of justice served by granting this extension
outweigh the best interest of` the public and the defendant in a` speedy indictment and trialbased
upon the foregoing _Further, the delay is necessary in order to allow the parties the reasonable
time necessary for effective preparation', taking into account the exercise of due diligence (See 18
U.S.C. § 3161(h)(7)(B)(iii)).
, 5) ~ The parties stipulate and agree that `a`tirne period of one hundred twenty (120) days from
thedate of this Stipulation and order shall be excludable under the Speedy Trial Act pursuant to 18

U.s.C. § 3161(h)(7)(A) and (h)('/)(B)(iii).

The undersigned attorneys affirm under penalty of perjury the accuracy of the facts set

forth above and apply for and consent to the proposed order set forth below.

Datedz 1 GRANT c. JAQUiTH
' United States Attorney

' #r’“?/;é?

 

By: h_,;,/i »5/;/ 1 '
"Geoff’i/ey ]€l;j§?f¥rown l 7
Ass1stant United States Attorney ; `
Bar Roll No. 513495

 

Case 3:18-mj-OO720-TWD Document 9 Filed 03/11/19 Page 3 of 4

 

Kim`tierly'M. Zirnrr@_rgisq.
Attorney for JUST]N HOBBIE

1BarRollNo. 6%5 3 4 (0
oRDER ~

A. The Court adopts the stipulated facts set out above as findings and hereby incorporates
them into this Order; d
13. The Court has considered its obligation under 18 U.S.C. §~ 316l(h)(7)(A) to determine
whether an extension of time within which the government must file an information or indictment
serves the ends of justice in a manner that outweighs both the public interest and the defendant’s
rights. .The Court finds that, pursuant to 18 U.S.Ci § 3161(h)(7)(A),_ the ends of justice served by
' granting the requested continuance outweigh the best interest of the public and the defendant in a 4
speedy indictment and trial because this delay is necessary to allow the United States reasonable
time for effective preparation for the return and filing of an indictment or the resolution of this
matter prior to the presentation of any evidence before a grand jury, taking into account the
exercise of due diligence 1

BASED_ON THE STIPULATED FACTS AND THE COURT’S RELATED' FINDINGS,
_‘IT IS HEREBY ORDERED that the time within which an indictment must be filed under the '
provisions of Title 18, United States _Code, Section 3161(b); be enlarged to and including one
hundred twenty (120) days from_ the date of this stipulation and order, and that time be excluded
pursuant to Title 18, United States C'ode, -Section`8161(h)(7)(A), from the computation of the time
within which an indictment must be filed under the provisions of Title 18, United-States Code,
Section 3161(b), because the ends of justice served by granting this continuance outweigh the best

interest of the public and the defendant in a speedy trial for the reasons stipulated above.

 

 

Case 3:18-mj-OO720-TWD Document 9 Filed 03/11/19 Page 4 of 4

iris so oRDERED.

Dated and entered this day of . l n , 2019.

 

Hon. Thérese Wiley Dancl<s
United States Magistrate Judge

 

